Title: From Thomas Jefferson to Abigail Adams, 20 November 1785
From: Jefferson, Thomas
To: Adams, Abigail



Dear Madam
Paris Nov. 20. 1785.

I have been honoured with your two letters of Octob. 19. and 25. by Mr. Fox and Doctor Rodgers since the date of my last. I am to thank you for your state of Stanhope’s case. It has enabled me to speak of that transaction with a confidence of which I should otherwise have been deprived by the different state of it in the public papers and the want of information from America. I have even endeavored to get it printed in a public paper to counteract the impressions of the London papers and Mercure de France. I do not yet know however whether it will be admitted.—Your letter to Mr. Williamos I immediately sent to him. The illness which had long confined him, proved in the end to be mortal. He died about ten days ago.
Mr. Adams’s letter of the 4th. instant informs me that Mr. Preston had at length found my letter to him. I hope he has also found, or that he will in time find that which I took the liberty of writing to you. It was to pray you to order me a dozen shirts, of exactly the quality of the one sent, to be made in London. I gave for that 10₶–10s the aune, and wished to be able to judge of the comparative prices in the two countries. The several commissions you have been so good as to execute for me, with what Mr. Adams has paid for insuring Houdon’s life leave me considerably in your debt. As I shall not get so good an opportunity of making a remittance, as by Colo. Smith, I trouble him with thirty two Louis for you. This I expect may place us in the neighborhood of a balance. What it is exactly I do not know. I will trouble you to give me notice when you receive your plateaux de dessert, because I told the marchand I would not pay him till you had received them; he  having undertaken to send them. I give you so much trouble that unless you find some means of employing me for yourself in return I shall retain an unpleasant load on my mind. Indeed I am sensible this balance will always be against me, as I want more from London than you will do from Paris. True generosity therefore will induce you to give me opportunities of returning your obligations.
Business being now got through I congratulate you on the return of Colo. Smith. I congratulate you still more however on the extreme worth of his character, which was so interesting an object in a person connected in office so nearly with your family. I had never before had an opportunity of being acquainted with him. Your knowlege of him will enable you to judge of the advantageous impressions which his head, his heart, and his manners will have made on me.
I begin to feel very sensibly the effect of the derangement of the French packets. My intelligence from America lately has become more defective than it formerly was. The proceedings of Congress and of the assemblies there this winter will be very interesting.
The death of the Duc d’Orleans has darkened much the court and city. All is sable. No doubt this is a perfect representation of their feelings, and particularly of those of the Duc de Chartres to whom an additional revenue of four millions will be a paultry solace for his loss. News from Madrid give much to fear for the life of the only son of the Prince of Asturias.
Colo. Humphries comes to take a view of London. I should be gratified also with such a trip, of which the pleasure of seeing your family would make a great part. But I foresee no circumstances which could justify, much less call for, such an excursion. Be so good as to present my respects to Miss Adams and to be assured yourself of the sincerity of the esteem with which I have the honour to be Dear Madam Your most obedient & most humble servt.,

Th: Jefferson

